Citation Nr: 1612622	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-42 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a vasovagal attack with asystole (a fainting disorder), to include as secondary to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a respiratory disorder (claimed as granulomatous disease).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970.  His service included service in the Republic of Vietnam.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues on appeal were previously remanded by the Board in September 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2014 remand, the AOJ was asked to contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he had received treatment for his claimed fainting disorder/vasovagal attacks, psychiatric disorder, respiratory disorder, and hepatitis/residuals of hepatitis.  After securing the necessary authorizations for release of this information, the AOJ was to obtain copies of all treatment records referred to by the Veteran not already of record. 
Further, the AOJ was to obtain all outstanding VA treatment records and associate them with the Veteran's claims file.  If identified records could not be obtained, the AOJ was to inform the Veteran and his representative of actions taken by the VA.

In a letter dated in October 2014, VA asked the Veteran to complete and return a VA Form 21-4142 (Authorization to Disclose Information) and VA Form 21-4142a (General Release for Medical Provider Information) so that VA could obtain his relevant treatment records. 

The Veteran completed and returned the VA Form 21-4142a in December 2014.  Specifically, the Veteran indicated that he was receiving treatment from the Memphis VA Medical Center.  However, there is no indication that the AOJ attempted to obtain these records.  The January 2015 supplemental statement of the case does not show that any VA treatment records were obtained since the Board's September 2014 remand.  Further, the most recent VA treatment note of record is dated in October 2013. 

In sum, the AOJ did not substantially comply with the remand directives; therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the September 2014 remand also instructed the AOJ that, if treatment records were received that showed a diagnosis of or treatment for complaints of a fainting disorder or a psychiatric disorder, then the Veteran was to be scheduled for VA examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA treatment records from the Memphis VA Medical Center, and should associate them with the record. 

2.  If treatment records are received that show a diagnosis of or treatment for complaints of a fainting disorder/vasovagal attacks, then schedule the Veteran for a VA nexus examination in relation to his claim for service connection for a fainting disorder.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fainting disorder (if diagnosed) was incurred in service or is otherwise related to service, to include as secondary to herbicide exposure.  

All opinions should be accompanied by a rationale.

3.  If treatment records are received that show a diagnosis of or treatment for complaints of a psychiatric disorder, then schedule the Veteran for a VA nexus examination in relation to his claim for service connection for an acquired psychiatric disorder.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder (if diagnosed) was incurred in service or is otherwise related to service.  

All opinions should be accompanied by a rationale.

4.  After completion of the foregoing and all other necessary development, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




